        Case 8:20-cv-01511 Document 1 Filed 07/01/20 Page 1 of 6 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                           CASE NO:

ANTHONY LOVETT,

       Plaintiff,

       v.

KS JANITORIAL SERVICES, INC.,
a Florida for-profit corporation,

      Defendant.
_________________________________/

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, ANTHONY LOVETT (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

following Complaint against Defendant, KS JANITORIAL SERVICES, INC. (“Defendant”), and

alleges as follows:

                                       INTRODUCTION

   1. Defendant unlawfully deprived Plaintiff of overtime compensation during the course of his

       employment. This action arises under the Fair Labor Standards Act (“FLSA”), pursuant to

       29 U.S.C. §§ 201-216, to recover all overtime wages that Defendant refused to pay Plaintiff

       during his employment.

                                           PARTIES

   2. During all times material hereto, Plaintiff was a resident of Hillsborough County, Florida,

       over the age of 18 years, and otherwise sui juris.
   Case 8:20-cv-01511 Document 1 Filed 07/01/20 Page 2 of 6 PageID 2



3. During all times material hereto, Defendant, KS JANITORIAL SERVICES, INC., was a

   Florida for-profit corporation located and transacting business within Tampa, Florida,

   within the jurisdiction of this Honorable Court.

4. During all times material hereto, Plaintiff worked for Defendant, KS JANITORIAL

   SERVICES, INC., at 10215 N. 30th Street, Tampa, Florida 33612.

5. Defendant, KS JANITORIAL SERVICES, INC., was Plaintiff’s employer, as defined by

   29 U.S.C. § 203(d), during all times pertinent to the allegations herein.

                            JURISDICTION AND VENUE

6. All acts and omissions giving rise to this dispute took place within Hillsborough County,

   Florida, which falls within the jurisdiction of this Honorable Court.

7. Defendant, KS JANITORIAL SERICES, INC., regularly transacts business in

   Hillsborough County, Florida, and jurisdiction is therefore proper within the Middle

   District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

8. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b)

   and 28 U.S.C. § 1391(b).

                              GENERAL ALLEGATIONS

9. Defendant, KS JANITORIAL SERVICES, INC., is a provider of janitorial services within

   the Tampa Bay area of Florida. Its services include post-construction cleaning; carpet

   maintenance; floor maintenance; sanitizing; window cleaning; and tile buffing, stripping,

   and waxing. See http://www.ks-janitorial.com/?section=about-ks (last visited June 30,

   2020).

10. Defendant employs individuals such as Plaintiff to provide labor and perform cleaning

   operations for various entities within the Tampa Bay and surrounding areas.




                                             2
    Case 8:20-cv-01511 Document 1 Filed 07/01/20 Page 3 of 6 PageID 3



                                  FLSA COVERAGE

11. The FLSA covers Defendant, KS JANITORIAL SERVICES, INC., through enterprise

   coverage, as Defendant was engaged in interstate commerce during Plaintiff’s employment

   period. More specifically, Defendant’s business and Plaintiff’s work for Defendant

   affected interstate commerce because the goods and materials that Plaintiff and other

   employees used or handled on a constant and continuous basis moved through interstate

   commerce prior to Plaintiff’s use of the same. Accordingly, Defendant was engaged in

   interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

12. During his employment with Defendant, Plaintiff and multiple other employees handled

   and worked with various goods or materials that moved through interstate commerce,

   including, but not limited to gloves, mops, brooms, dustpans, disinfectants, wipes, spray

   bottles, wax, vacuums, trash bags, etc.

13. Defendant, KS JANITORIAL SERVICES, INC., regularly employed two (2) or more

   employees for the relevant time period, and these employees handled the same or similar

   goods or materials as Plaintiff, thus making Defendant, KS JANITORIAL SERVICES,

   INC., an enterprise covered by the FLSA.

14. Upon information and belief, Defendant, KS JANITORIAL SERVICES, INC., grossed or

   did business in excess of $500,000.00 during the years 2018 and 2019, and it is expected

   to gross in excess of $500,000.00 in 2020.

15. During all times material hereto, Plaintiff was a non-exempt hourly employee of Defendant

   within the meaning of the FLSA.

                     PLAINTIFF’S WORK FOR DEFENDANTS

16. Plaintiff began working for Defendant in or around June 2018 as a janitor.




                                             3
    Case 8:20-cv-01511 Document 1 Filed 07/01/20 Page 4 of 6 PageID 4



17. During all time periods pertinent to this Complaint, Defendant retained the power to hire,

   fire, and discipline employees, as well as control company pay practices as they relate to

   Plaintiff and other company employees.

18. During all time periods pertinent to this Complaint, Plaintiff performed non-exempt work

   for Defendant as a janitor, cleaning up the acid on the floors of a battery plant.

19. During all times material hereto, Plaintiff was an hourly employee whole regular hourly

   rate was ten dollars ($10.00) per hour.

20. Plaintiff worked in excess of forty (40) hours per week in one or more of his workweeks

   while employed by Defendant. Plaintiff worked approximately forty-eight (48) hours per

   workweek.

21. Regardless of the number of hours Plaintiff worked, including when Plaintiff worked in

   excess of forty (40) hours, Defendant paid Plaintiff a straight rate of ten dollars ($10.00)

   per hour.

22. Therefore, Defendant failed to pay Plaintiff time-and-one-half his regular hourly rate when

   Plaintiff worked in excess of forty (40) hours in a workweek.

   COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

23. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 22 as though set forth fully

   herein.

24. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

   § 216(b).

25. From in or around June 2018 through the present, Defendant refused to compensate

   Plaintiff at the proper overtime rate of time-and-one-half that the FLSA requires for hours

   worked in excess of forty (40).




                                             4
          Case 8:20-cv-01511 Document 1 Filed 07/01/20 Page 5 of 6 PageID 5



   26. Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as the

          FLSA requires, as Defendant knew of the overtime requirements of the FLSA.

   27. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

          accordance with the FLSA during the relevant time period.

   28. Accordingly, the statute of limitations in this action should be three (3) years as opposed

          to two (2) years.

   29. Defendant’s willful or intentional violations of federal wage law entitle Plaintiff to an

          additional amount of liquidated, or double, damages.

   30. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

          counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

          WHEREFORE, Plaintiff, ANTHONY LOVETT, respectfully requests that this Honorable

Court enter judgment in his favor and against Defendant, KS JANITORIAL SERVICES, INC.,

and award Plaintiff: (a) unliquidated damages to be paid by Defendant; (b) liquidated damages to

be paid by Defendant; (c) reasonable attorney’s fees and costs to be paid by Defendant; and any

and all such further relief as this Court may deem just and reasonable under the circumstances.

                                   DEMAND FOR JURY TRIAL

          Plaintiff, ANTHONY LOVETT, requests and demands a trial by jury on all appropriate

claims.

          Dated this 1st day of July, 2020.




                                                   5
        Case 8:20-cv-01511 Document 1 Filed 07/01/20 Page 6 of 6 PageID 6



                                              Respectfully Submitted,

                                              USA EMPLOYMENT LAWYERS-
                                              JORDAN RICHARDS, PLLC
                                              805 East Broward Blvd., Suite 301
                                              Fort Lauderdale, Florida 33301
                                              Tel: (954) 871-0050
                                              Counsel for Plaintiff, Anthony Lovett

                                              By: _/s/ Jordan Richards, Esq._______
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372
                                              MELISSA SCOTT, ESQUIRE
                                              Florida Bar No. 1010123
                                              JAKE BLUMSTEIN, ESQUIRE
                                              Florida Bar No. 1017746
                                              Jordan@jordanrichardspllc.com
                                              Melissa@jordanrichardspllc.com
                                              Jake@jordanrichardspllc.com
                                              April@usaemploymentlawyers.com

                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on July 1,

2020.

                                              By: /s/ Jordan Richards, Esq.
                                              JORDAN RICHARDS, ESQUIRE
                                              Florida Bar No. 108372

                                   SERVICE LIST:




                                          6
